USCA4 Appeal: 21-7587      Doc: 10         Filed: 04/18/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7587


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        SONIA LATRESE CURBELO,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. James C. Dever III, District Judge. (7:19-cr-00100-D-3)


        Submitted: April 14, 2022                                         Decided: April 18, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Sonia Latrese Curbelo, Appellant Pro Se. David A. Bragdon, Assistant United States
        Attorney, Lucy Partain Brown, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7587         Doc: 10     Filed: 04/18/2022    Pg: 2 of 2




        PER CURIAM:

              Sonia Latrese Curbelo appeals the district court’s order denying her motion for

        compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

        Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We have

        reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

        stated by the district court. United States v. Curbelo, No. 7:19-cr-00100-D-3 (E.D.N.C.

        Nov. 5, 2021). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                    AFFIRMED




                                                   2